188 N.W.2d 338 (1971)
STATE of Iowa, Petitioner,
v.
The DISTRICT COURT of Iowa IN AND FOR LINN COUNTY and William R. Eads, Judge, Respondents.
No. 54593.
Supreme Court of Iowa.
June 17, 1971.
Richard C. Turner, Atty. Gen., Max A. Gors, Asst. Atty. Gen., William G. Faches, Linn County Atty., for petitioner.
R. Fred Dumbaugh and Larry G. Gutz, Cedar Rapids, for respondents.
PER CURIAM.
The State instituted this certiorari proceedings challenging the legality of the respondent Judge's ruling which suppressed an incriminating statement in a first degree murder prosecution. Chief Justice MOORE and Justices STUART, LeGRAND and REES favor sustaining the writ of certiorari. Justices MASON, RAWLINGS, BECKER and UHLENHOPP favor annulling the writ. Justice REYNOLDSON takes no part.
As the court is equally divided, the ruling of the trial court is affirmed, by operation of law under section 684.10, Code, 1971, without opinion. The writ is annulled and the case is remanded to the trial court for further proceedings.
Writ annulled by operation of lawcase remanded.